Citation Nr: 1204273	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-35 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating for service-connected bilateral hearing loss in excess of 30 percent prior to April 3, 2009.

2.  Entitlement to an increased disability rating for service-connected bilateral hearing loss, currently rated as 40 percent disabling.  

3.  Entitlement to an increased initial evaluation for service-connected postoperative cervical degenerative disc disease with myelopathy, currently evaluated 30 percent disabling.  

4.  Entitlement to service connection for a jaw disorder.  

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected postoperative cervical degenerative disc disease with myelopathy.  

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  
7.  Entitlement to service connection for erectile dysfunction.  

8.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  

9.  Entitlement to a total evaluation based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to February 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal June 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the June 2008 rating decision, the RO denied the Veteran's claim for service connection for a jaw disorder, denied the Veteran's claim for an evaluation in excess of 30 percent for service-connected bilateral hearing loss and established service connection for postoperative degenerative disc disease of the cervical spine with myelopathy; a 30 percent evaluation was assigned, effective May 9, 2007.  In the June 2009 rating decision, the RO continued to deny the Veteran's claim for service connection for a jaw disorder and denied the Veteran's claims of entitlement to service connection for erectile dysfunction, peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected postoperative degenerative disc disease of the cervical spine with myelopathy, and peripheral neuropathy of the bilateral lower extremities, as well as his claims for SMC based on loss of use of a creative organ and TDIU.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In a July 2009 Decision Review Officer (DRO) decision, the RO increased the evaluation assigned for the Veteran's service-connected bilateral hearing loss from 30 percent to 40 percent, effective April 3, 2009.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status for both the period before and after April 3, 2009.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

A hearing was held on March 22, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

After the March 2011 hearing, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).

In the June 2007 rating decision, the RO also denied the Veteran's claim of entitlement to service connection for residuals of a left ankle injury.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To afford the Veteran VA examinations, to obtain records from the Social Security Administration (SSA), to obtain outstanding VA and private treatment records and to issue a Statement of the Case.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Initially, the Board observes that the Veteran has been in receipt of SSA benefits since January 1995.  See the March 2011 VA hearing transcript at page 13.  While the RO requested a copy of the SSA decision and the records upon which such was based in February 2009, these documents have not been received or associated with the Veteran's VA claims file.  Instead, the RO received a "payment history" with regard to the Veteran's SSA benefits.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  While the Veteran failed to specifically state that these records would specifically affect the issues on appeal, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board concludes that the RO/AMC should attempt to obtain a copy of the unfavorable SSA decision and any medical records upon which that decision was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (holding that "As long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records"); see also Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

The Veteran was most recently afforded VA examinations in March 2009 and April 2009 in connection with his claims for increased evaluations for his service-connected cervical spine disability and bilateral hearing loss, respectively.  However, the Veteran has asserted that both disorders have worsened since the last examination.  See the March 2011 VA hearing transcript at pages 3 and 19.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board is of the opinion that additional VA examinations are in order in this case for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected cervical spine disability and bilateral hearing loss.  

Further, the Veteran's representative has asserted that the Veteran's service-connected bilateral hearing loss should be considered for an increased evaluation on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  Under this section, an extraschedular evaluation may be assigned in the case of "an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  In this case, the Veteran's representative indicated that the Veteran experiences frequent ear infections, causing frequent treatment and an inability to use his hearing aids.  See the March 2011 VA hearing transcript at pages 3 and 6 - 8.  Therefore, the record reasonably raises the question of whether the Veteran's disability has caused frequent hospitalizations and/or markedly interfered with his employment pursuant to 38 C.F.R. § 3.321(b)(1).  

The Board, itself, may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996). 

The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. §§ 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to §§ 3.321(b)(1), the propriety of assigning an extraschedular evaluation.  Smallwood, supra (acknowledging that precedent did "not limit the [Board's] duty to consider whether an extra-schedular rating should be addressed by the appropriate official"); Floyd, supra ("38 C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an extraschedular rating through certain officials who possess the delegated authority to assign such a rating in the first instance.")  Thus, the Board determines that remand for consideration of the issue of entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) concerning the Veteran's service-connected bilateral hearing loss is warranted. 

In the June 2009 rating decision, the RO continued to deny the Veteran's claim for service connection for a jaw disorder and denied the Veteran's claims of entitlement to service connection for erectile dysfunction, peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected postoperative degenerative disc disease of the cervical spine with myelopathy, and peripheral neuropathy of the bilateral lower extremities, as well as his claims for SMC based on loss of use of a creative organ and TDIU.  The Veteran was notified of this decision and his appellate rights later that month.  In the Veteran's September 2009 substantive appeal (VA Form 9) concerning his increased evaluation claims, the Veteran specifically expressed disagreement with the RO's denial of these issues.  See the Veteran's September 2009 statement.  

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of remanding these issues is to give the RO/AMC an opportunity to cure this defect.  Thereafter, the RO/AMC should refer these claims back to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood, supra; see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a substantive appeal, the Board is not required, and in fact, has no authority, to decide the claim).

Finally, as these claims are being remanded for other matters, the Board concludes that the RO/AMC should contact the Veteran and request that he identify any instances of VA and non-VA treatment.  For any private treatment records identified by the Veteran, to specifically include from Scott & White, the Veteran must submit an appropriately completed release.  Regardless of the Veteran's response to this request, the RO/AMC must attempt to obtain any VA treatment records from the VA facilities in Temple, Texas, and Waco, Texas, dated from March 12, 2011, to the present.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  

In order to give the Veteran every consideration with respect to the present appeal, and to ensure full compliance with due process requirements in light of the holdings of the Court and the VA General Counsel, it is the opinion of the Board that additional development of the record is required.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and associate with the claims file any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

2.  The RO/AMC must contact the Veteran and request that he identify all non-VA health care providers from whom he has received treatment.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

3.  The RO/AMC must obtain and associate with the claims updated treatment records from the VA facilities in Temple, Texas, and Waco, Texas, dated from March 12, 2011 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

4.  After the above development has been completed to the extent possible, the Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected cervical spine disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  Specifically, the VA examiner must conduct electromyogram (EMG) and nerve conduction studies (NCS).  Any and all neurological manifestations which are related to the Veteran's service-connected cervical spine disability are to be fully described by the VA examiner.  The examiner must review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected cervical spine disability.

The examiner should report the range of motion measurements for the Veteran's cervical spine.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed:  (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

Also, the examiner should identify whether the Veteran has had any incapacitating episodes due to his service-connected cervical spine disability during the course of his appeal that required physician prescribed bed rest.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 

5.  The Veteran should also be afforded VA audiological and ear disease examinations to determine the manifestations and severity of any current bilateral hearing loss and ear infections.  The claims files must be made available to and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the examination report.  All indicated studies should be performed, to include a full audiological evaluation.  

Further, the examiner is requested to address whether the Veteran suffers from any ear disease which renders use of his hearing aids impractical.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  he RO/AMC should issue a statement of the case (SOC) addressing the issues of (1) entitlement to service connection for a jaw disorder, (2) entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected postoperative cervical degenerative disc disease with myelopathy, (3) entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, (4) entitlement to service connection for erectile dysfunction, (5) entitlement to special monthly compensation (SMC) based on loss of use of a creative organ and (6) entitlement to a total evaluation based on unemployability due to service-connected disabilities (TDIU).  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, following a review of the entire claims file, the RO/AMC should readjudicate the Veteran's claims, in light of all pertinent evidence and legal authority.  The RO/AMC should consider whether the criteria for submission for assignment of an extraschedular rating for the Veteran's service-connected bilateral hearing loss pursuant to 38 C.F.R. § 3.321(b)(1) are met.  If such criteria are met, the case should be referred to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action.  
The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


